Citation Nr: 1400252	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  13-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service connected Parkinson's disease from December 3, 2008 to August 23, 2010.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972. 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter dated August 2010, the Veteran's private physician, Dr. W.C., stated that he treated the Veteran since 2004 and observed his Parkinson's disease symptoms over the past six years.  Dr. W.C.'s treatment records have not been requested.  As the evidence necessary to properly assess the severity of the Veteran's Parkinson's disease from December 2008 to August 2010 is incomplete, further development under the duty to assist is needed.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements describing fully the various symptoms resulting from his service-connected Parkinson's disease prior to August 23, 2010, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. Walter Cane and any other relevant private medical records, pertaining to his Parkinson's disease prior to August 23, 2010. 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


